132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dario REYES-AVILA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70675, Avs-fyk-twe.
United States Court of Appeals, Ninth Circuit.
Submitted December 1, 1997.Dec. 05, 1997.

Petition for Review of the Decision of the Board of Immigration Appeals Pasadena, California**
Before BEEZER, THOMPSON, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Reyes-Avila petitions for review of a final order of the Board of Immigration Appeals ("BIA").  The BIA concluded that Reyes-Avila cannot demonstrate good moral character--a prerequisite to obtaining suspension of deportation and voluntary departure--because he previously helped smuggle illegal aliens into the United States, as evidenced by his own testimony.  Reyes-Avila presents to us but one argument:  his testimony does not constitute an "admission" barring him from establishing good moral character, because the INS did not explicitly provide him with all the elements of the crime of alien smuggling and because he did not admit to each of those elements.


3
Reyes-Avila did not raise this argument before the BIA.  Under Ninth Circuit law, "[f]ailure to raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with respect to that question and deprives this court of jurisdiction to hear the matter."  Vargas v. United States Dep't of Immigration & Naturalization, 831 F.2d 906, 907-08 (9th Cir.1987).  Thus, Reyes-Avila failed to exhaust his administrative remedies, thereby depriving this court of jurisdiction.


4
The petition for review is DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App P 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3